Judgment, Supreme *677Court, New York County (Patricia Williams, J.), rendered December 21, 1995, convicting defendant, after a jury trial, of petit larceny and falsifying business records in the first degree, and sentencing him to concurrent prison terms of 6 months and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The jury’s verdict of acquittal on the count about which the accomplice testified renders defendant’s accomplice corroboration argument moot (see, People v Brown, 83 NY2d 791, 794). In any event, the accomplice testimony was amply corroborated both by another prosecution witness and by documentary evidence.
Defendant’s claim that his sentence was based on inappropriate criteria has been rendered moot by defendant’s completion of his sentence. In any event, his claim is both unpreserved and without merit. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.